PER CURIAM.
Judgment of the Kenton Circuit Court, John A. Breslin, Jr., Special Judge, enjoined defendant from replacing part of a line fence with a cattle guard at or near the place where a private passway intersects the fence through a gate. The record does not disclose the amount in controversy to be as much as $200, and there is no discernible question of constitutional rights or statutory interpretation. The appeal will not lie, either on motion or as a matter of right. Cf. Hargis v. Dumbacher, Ky. 1956, 293 S.W.2d 637. KRS 21.080.
Appeal dismissed sua sponte.